                       Case 1:19-cr-00324-SCJ Document 5 Filed 09/04/19 Page 1 of 2

AO 98 (Rev. \2/1!) Appearance Bond                                                                                                             Page J
                                                                                                                         FIlED IN 9PEN COURT
                                                                                                                            U.S.D.C. - AU. .
                                      UNITED STATES DISTRICT COURT
                                                                     for the                                              SEP - 4 2019
                                                          Northern District of Georgia                               JAMES N. HATIEN. Clerk

                   United States of America                                   )                                   By:     ~Deputy Ctertt
                                 v.                                           )
                                                                              )       Case No.                        1: 19-CR-324"
                         LARRY SCOTT
                                                                              )
                             Defendant                                        )

                                                            APPEARANCE BOND

                                                           Defendant's Agreement
I,   LARRY SCOTT                                                (defendant), agree to follow every order of this court, or any
court that considers this case, and 1 further agree that this bond may be forfeited if I fail:
            ( X)         to appear for court proceedings;
            ( X)         if convicted, to surrender to serve a sentence that the court may impose; or
            (      )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (I) This is a personal recogn izance bond.

( X ) (2) This is an unsecured bond of $                            10,000.00

(     ) (3) This is a secured bond of $                                                     , secured by:

        (    ) (a) $                                   . , in cash deposited with the court.

        (    ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
               (describe the cash or OIher property, including claims   011   it   sllch as a lien, mortgage. or loan - and attach proof of
                ownership and value):


                                                 ...

                 If this bond is secured by real r\Iilperty, documents to protect the secured interest may be filed of record.

        (   ) (c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identifY the surety):




                                                       Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order ajudgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is fOllnd not guilty on all charges, or (2) the defendant reports to
serve a sentence.
                        Case 1:19-cr-00324-SCJ Document 5 Filed 09/04/19 Page 2 of 2


AO 98lRev 12/11) Appearance Bond                                                                                                Page 2



                                                            Declarations

O,llnership ofthe Property. I, the defendant - and each surety - declare under penalty of perjury that:

         (1)         all owners of the property securing this appearance bond are included on the bond;
         (2)         the property is not subject to claims, except as described above; and
         (3)         I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                     while this appearance bond is in effect.

Acceptance. I, the defendant ­ and each surety have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond. I, the defendant - and each
surety declare under penalty of perjury that this information is true. (See 28 U .S.c. § 1746.)


Date:      9/4/2019
                                                                            X'      9 }\
                                                                                    ,-'1
                                                                                 dO--~--     De./imdant's signature




         (1 j Suretylproperty owner ­ printed name                          (1) Surety/properlY owner ­ signature and date



         (1) Suretylproperty owner's address                                (J) Suretylproperty owner's city/state/zip




         (2) Surety/property' owner ­ printed name                         (2) Surety/property owner ­ signature and date



               Surety/proper~y   owner's address                           (2) Surety/property owner's city/state/zip




         (3) Surety/property owner ­ printed name                          (3) SlIretylproperty owner     signatllre and date




         (3) Surety/property owner's address                               (3) Surety/propeny ()W~ler 's city/Slate/zip




                                                                  CLERK OF COURT


Date:
                                                                                  Signature ofClerk or Deputy Clerk

                                                            APPROVED

Date: 9/4119                                                       .. ,,?~        &~~;,j
                                                                        Signature, uniteD Magi<trateJudge  S
